FRANK, Acting Chief Judge.
Jerry L. Thompson has appealed from his conviction for attempted second degree murder. We find no error in the asserted impermissible admission of evidence, and we affirm the judgment and sentence.
Certain special conditions of probation imposed at sentencing, however, were not orally pronounced and must be stricken: (1) portions of condition number four that prohibit carrying of weapons not enumerated in section 790.23, Florida Statutes (1993); (2) that portion of condition number seven prohibiting the defendant from using intoxicants to excess; and (3) that portion of condition twelve requiring the defendant to pay for breathalyzer, blood, or urine tests, unless the fee is waived by an officer. Malone v. State, 652 So.2d 902 (Fla. 2d DCA 1995); Tomlinson v. State, 645 So.2d 1 (Fla. 2d DCA 1994). Furthermore, the $2.00 cost imposed pursuant to section 943.25(13), Florida Statutes (1993), should also be stricken. Watson v. State, 647 So.2d 245 (Fla. 2d DCA 1994).
Judgment and sentence affirmed but we strike the improper probation conditions and the $2.00 cost.
LAZZARA and QUINCE, JJ., concur.